EXECUTION VERSION

Exhibit 10.1

INVESTMENT AGREEMENT

dated as of October 30, 2018

by and between

RENAISSANCERE HOLDINGS LTD.

and

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY



--------------------------------------------------------------------------------

ARTICLE I PURCHASE; CLOSING      1  

1.1      Purchase

     1  

1.2      Closing

     1   ARTICLE II REPRESENTATIONS AND WARRANTIES      3  

2.1       Representations and Warranties of the Company

     3  

2.2       Representations and Warranties of the Purchaser

     8   ARTICLE III COVENANTS      10  

3.1      Confidentiality

     10  

3.2      Listing

     10  

3.3      Consents

     10  

3.4      Legend

     11   ARTICLE IV INDEMNITY      11  

4.1       Indemnification by the Company

     11  

4.2       Indemnification by the Purchaser

     11  

4.3      Indemnification Procedure

     12  

4.4      Tax Matters

     13  

4.5      Survival

     13  

4.6      Limitation on Damages

     13   ARTICLE V MISCELLANEOUS      13  

5.1      Expenses

     13  

5.2      Amendment; Waiver

     14  

5.3       Counterparts; Electronic Transmission

     14  

5.4      Governing Law

     14  

5.5      WAIVER OF JURY TRIAL

     14  

5.6      Notices

     14  

5.7      Entire Agreement

     16  

5.8      Assignment

     16  

5.9       Interpretation; Other Definitions

     16  

5.10    Captions

     18  

5.11    Severability

     18  

5.12    No Third Party Beneficiaries

     18  

5.13    Public Announcements

     18  

5.14    Specific Performance

     18  

5.15    Termination

     18  

5.16    Effects of Termination

     19  

5.17     Non-Recourse

     19  

Schedule A:    Form of Registration Rights Agreement

 

ii



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Term    Location of Definition

Affiliate

   5.9(f)

Agreement

   Preamble

business day

   5.9(d)

Capitalization Date

   2.1(b)(1)

Closing

   1.2(a)

Common Shares

   Recitals

Company

   Preamble

Company Material Adverse Effect

   5.9(g)

Company Related Parties

   4.2

Company Stock Awards

   2.1(b)(1)

Company Stock Options

   2.1(b)(1)

Confidentiality Agreement

   3.1

Effect

   5.9(h)

Exchange Act

   2.1

GAAP

   2.1(e)(2)

Governmental Entity

   5.9(i)

herein/hereof/hereunder

   5.9(c)

including/includes/included/include

   5.9(b)

Indemnified Party

   4.3(b)

Indemnifying Party

   4.3(b)

Knowledge of the Company

   5.9(j)

Law

   5.9(k)

Lien

   5.9(l)

Losses

   4.1

Non-Recourse Party

   5.15

or

   5.9(a)

person

   5.9(e)

Preference Shares

   2.1(b)(1)

Purchase Price

   1.1

Purchaser

   Preamble

Purchaser Related Parties

   4.1

Registration Rights Agreement

   5.9(m)

SEC

   2.1(e)(1)

SEC Reports

   2.1(e)(1)

Securities Act

   2.1

Shares

   1.1

Subsidiaries

   2.1(a)(1)

Third Party Claim

   4.3(b)

Voting Debt

   2.1(b)(2)

 

iii



--------------------------------------------------------------------------------

INVESTMENT AGREEMENT, dated as of October 30, 2018 (this “Agreement”), by and
between RenaissanceRe Holdings Ltd., a company organized under the laws of
Bermuda (the “Company”), and State Farm Mutual Automobile Insurance Company, an
Illinois mutual insurance company (the “Purchaser”).

RECITALS:

WHEREAS, the Company proposes to issue and sell to the Purchaser (including its
permitted assignees pursuant to Section 5.8) common shares, par value $1.00 per
share, of the Company (the “Common Shares”);

WHEREAS, on the date hereof, the Company and the Purchaser are entering into a
Registration Rights Agreement, in the form of Schedule A;

WHEREAS, capitalized terms used in this Agreement have the meanings set forth in
Section 5.9 or such other section indicated in the preceding Index of Defined
Terms.

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

ARTICLE I

PURCHASE; CLOSING

1.1    Purchase. On the terms and subject to the conditions herein, on the
Closing Date, the Company agrees to sell and issue to the Purchaser, and the
Purchaser agrees to purchase from the Company, 1,947,496 Common Shares for an
aggregate purchase price in cash of $250,000,000 (the “Purchase Price”) (or a
purchase price per Share equal to approximately $128.37). The Common Shares to
be issued and sold by the Company to the Purchaser pursuant to this Agreement
are collectively referred to as the “Shares.”

1.2    Closing.

(a)    Subject to the satisfaction or waiver of the conditions set forth in this
Agreement, the closing of the purchase and sale by the Purchaser of the Shares
referred to in Section 1.1 pursuant to this Agreement (the “Closing”) shall be
held at the offices of Willkie Farr & Gallagher LLP, 787 Seventh Avenue, New
York, New York 10019, at 10:00 a.m. New York time on the fifth Business Day
following the satisfaction or waiver of the latest to occur of the conditions
set forth in Section 1.3 (other than those conditions that by their nature are
to be satisfied at the Closing, but subject to their satisfaction) or at such
other date, time and place as the Company and the Purchaser agree (the “Closing
Date”).

(b)    Subject to the satisfaction or waiver on or prior to the Closing Date of
the applicable conditions to the Closing in Section 1.3, at the Closing:

(1)    the Company will deliver to the Purchaser (i) the Shares in book-entry
form, (ii) the opinion of Conyers Dill & Pearman, Bermuda counsel to the
Company, containing the opinions substantially in the form set forth in
Exhibit B, (iii) the opinion of Willkie Farr

 

1



--------------------------------------------------------------------------------

& Gallagher LLP, U.S. counsel to the Company, containing the opinions
substantially in the form set forth in Exhibit C and (iv) all other documents,
instruments and writings required to be delivered by the Company to the
Purchaser pursuant to this Agreement or otherwise required in connection
herewith.

(2)    the Purchaser will deliver or cause to be delivered (i) to a bank account
previously designated by the Company, the Purchase Price by wire transfer of
immediately available funds and (ii) all other documents, instruments and
writings required to be delivered by the Purchaser to the Company pursuant to
this Agreement or otherwise required in connection herewith.

(c)    Closing Conditions.

(1)    The obligation of the Purchaser, on the one hand, and the Company, on the
other hand, to effect the Closing is subject to the satisfaction or written
waiver by the Purchaser and the Company prior to the Closing of the following
conditions:

(a)    the waiting period (and any extension thereof) applicable to the
consummation of the transactions contemplated hereby under the HSR Act shall
have expired or been terminated or Purchaser shall have received such other
evidence satisfactory to Purchaser in its sole discretion that the transactions
contemplated hereby by qualify for an exemption under the HSR Act; and

(b)    no temporary restraining order, preliminary or permanent injunction or
other judgment or order issued by any Governmental Entity, and no Law shall be
in effect restraining, enjoining, making illegal or otherwise prohibiting the
consummation of the transactions contemplated by this Agreement.

(2)    The obligation of the Purchaser to effect the Closing is subject to the
satisfaction or written waiver by the Purchaser prior to the Closing of the
following conditions:

(a)    the representations and warranties of the Company set forth in
Section 2.1 (disregarding all qualifications as to materiality or Company
Material Adverse Effect set forth therein) shall be true and correct as of the
Closing Date as though made on the Closing Date (except to the extent any such
representation or warranty speaks as of the date of this Agreement or any other
specific date, in which case such representation or warranty shall be true and
correct as of such date), except where the failure of such representations and
warranties to be so true and correct would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect;

(b)    the Company shall have performed or complied with in all material
respects all covenants and agreements required to be performed or complied with
by the Company under this Agreement on or prior to the Closing Date;

 

2



--------------------------------------------------------------------------------

(c)    since the date of this Agreement, there shall not have occurred any
Company Material Adverse Effect; and

(d)    Purchaser shall have received from the Company each delivery required
pursuant to Section 1.2(b)(1).

(3)    The obligation of the Company to effect the Closing is subject to the
satisfaction or written waiver by the Company to the Closing of the following
conditions:

(a)    the representations and warranties of Purchaser set forth in Section 2.2
(disregarding all qualifications as to materiality set forth therein) shall be
true and correct as of the Closing Date as though made on the Closing Date
(except to the extent any such representation or warranty speaks as of the date
of this Agreement or any other specific date, in which case such representation
or warranty shall be true and correct as of such date), except where the failure
of such representations and warranties to be so true and correct would not,
individually or in the aggregate, reasonably be expected to materially impair or
delay the Purchaser’s ability to perform or comply with its obligations under
this Agreement and the Registration Rights Agreement or to consummate the
transactions contemplated hereby or thereby; and

(b)    the Purchaser shall have performed or complied with in all material
respects all covenants and agreements required to be performed or complied with
by the Purchaser under this Agreement on or prior to the Closing Date.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

2.1    Representations and Warranties of the Company. Except as set forth (x) in
the Company’s Annual Report on Form 10-K for the year ended December 31, 2017,
the Company’s Quarterly Reports on Form 10-Q for the quarters ended March 31,
2018 and June 30, 2018 and the Company’s Definitive Proxy Statement dated
March 29, 2018, excluding any disclosures set forth in risk factors or any
“forward looking statements” within the meaning of the Securities Act of 1933
(the “Securities Act”) or the Securities Exchange Act of 1934, as amended, (the
“Exchange Act”) or (y) in a correspondingly identified schedule attached hereto
(provided that any such disclosure shall be deemed to be disclosed with respect
to each other representation and warranty to which the relevance of such
exception is reasonably apparent on the face of such disclosure), the Company
represents and warrants to the Purchaser, as of the date hereof and as of the
Closing Date (except to the extent made only as of a specified date in which
case as of such date), that:

(a)    Incorporation and Authority.

(1)    Each of the Company and Renaissance Reinsurance Ltd., Renaissance
Reinsurance U.S. Inc. and RenaissanceRe Finance Inc. (collectively, the
“Subsidiaries”) has been duly incorporated and is validly existing as a
corporation in good standing under the

 

3



--------------------------------------------------------------------------------

laws of the jurisdiction in which it is chartered or organized with full
corporate power and authority to own or lease, as the case may be, and to
operate its properties and conduct its business as presently conducted. True and
complete copies of the Company’s Memorandum of Association and Bye-Laws, as
amended through the date hereof, are included in the SEC Reports.

(2)    The Company has all requisite corporate or other applicable
organizational power to enter into, consummate the transactions contemplated by,
and carry out its obligations under this Agreement and the Registration Rights
Agreement. The execution, delivery and performance by the Company of this
Agreement and the Registration Rights Agreement and the consummation by the
Company of the transactions contemplated by this Agreement (including the
issuance of the Shares) and the Registration Rights Agreement have been duly
authorized by all requisite corporate or other similar organizational action on
the part of the Company. This Agreement and the Registration Rights Agreement
have been duly executed and delivered by the Company. Assuming due
authorization, execution and delivery by the other parties hereto, each of this
Agreement and the Registration Rights Agreement constitutes, the legal, valid
and binding obligation of the Company, enforceable against it in accordance with
its terms, subject in each case to the effect of any applicable bankruptcy,
reorganization, insolvency, moratorium or similar Laws now or hereafter in
effect relating to or affecting creditors’ rights and remedies generally and
subject, as to enforceability, to the effect of general equitable principles
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(3)    Neither the execution and delivery by the Company of this Agreement or
the Registration Rights Agreement, nor the consummation of the transactions
contemplated hereby (including the issuance of the Shares) or thereby, nor
compliance by the Company with any of the provisions hereof or thereof will
(a) violate or conflict with the organizational documents of the Company or any
Subsidiary, (b) conflict with or violate any Law applicable to the Company or
any of its subsidiaries or by which any of their respective properties or assets
is bound or subject or (c) result in any breach of, or constitute a default (or
event which, with the giving of notice or lapse of time or both, would
constitute a default) under, or give to any person any rights of termination,
acceleration or cancellation of or result in the creation of any Lien on any of
the assets or properties of the Company, any material indenture, contract,
lease, mortgage, deed of trust, note agreement, loan agreement or other
contract, agreement, obligation, condition, covenant or instrument to which the
Company or any of its Subsidiaries is a party or by which any of them or any of
their respective properties or assets is bound or subject, except, in the case
of clauses (b) and (c), for any such conflicts, violations, breaches, defaults,
terminations, accelerations, cancellations or creations as, individually or in
the aggregate, would not reasonably be expected to have a Company Material
Adverse Effect or materially impair or delay the Company’s ability to perform or
comply with its obligations under this Agreement and the Registration Rights
Agreement or to consummate the transactions contemplated hereby or thereby.

(4)    Other than under the securities or blue sky laws of the applicable
states, no notice to, registration, declaration or filing with, exemption or
review by, or authorization, order, consent or approval of, any Governmental
Entity, nor expiration or termination of any statutory waiting period, is
necessary for the execution, delivery and performance by the Company of this
Agreement or the Registration Rights Agreement or the consummation by the
Company of the transactions contemplated hereby or thereby.

 

4



--------------------------------------------------------------------------------

(b)    Capitalization.

(1)    The authorized capital stock of the Company consists of 225,000,000
Common Shares and 100,000,000 Preference Shares, par value $1.00 per share (the
“Preference Shares”). As of the close of business on October 29, 2018 (the
“Capitalization Date”), there were 40,265,961 Common Shares outstanding and
16,010,000 Preference Shares outstanding. As of the close of business on the
Capitalization Date, (i) no Common Shares were reserved for issuance upon the
exercise or payment of stock options outstanding on such date (“Company Stock
Options”) and no Common Shares were reserved for issuance upon the exercise or
payment of stock units (including restricted stock and restricted stock units or
other equity-based incentive awards granted pursuant to any plans, agreements or
arrangements of the Company and outstanding on such date), including Company
Stock Options (collectively, the “Company Stock Awards”) and (ii) no Common
Shares were held by the Company in its treasury. All of the issued and
outstanding Common Shares have been duly authorized and validly issued and are
fully paid, nonassessable and free of preemptive rights. All of the outstanding
shares of capital stock of each Subsidiary have been duly and validly authorized
and issued and are fully paid and non-assessable. From the Capitalization Date
through and as of the date of this Agreement, no other Common Shares or
Preference Shares have been issued other than Common Shares issued in respect of
the exercise of Company Stock Options or grant or payment of Company Stock
Awards in the ordinary course of business. The Company does not have outstanding
stockholder purchase rights or “poison pill” or any similar arrangement in
effect.

(2)    No bonds, debentures, notes or other indebtedness having the right to
vote (or convertible into or exchangeable for, securities having the right to
vote) on any matters on which the stockholders of the Company may vote (“Voting
Debt”) are issued and outstanding. Except (i) pursuant to any cashless exercise
provisions of any Company Stock Options or pursuant to the surrender of shares
to the Company or the withholding of shares by the Company to cover tax
withholding obligations under Company Stock Options or Company Stock Awards,
(ii) as set forth in Section 2.1(b)(1), and (iii) pursuant to the Stock Purchase
Agreement, dated as of October 30, 2018, by and between the Company and Tokio
Marine & Nichido Fire Insurance Co., Ltd., the Company does not have and is not
bound by any outstanding options, preemptive rights, rights of first offer,
warrants, calls, commitments or other rights or agreements calling for the
purchase or issuance of, or securities or rights convertible into, or
exchangeable for, any Common Shares or any other equity securities of the
Company or Voting Debt or any securities representing the right to purchase or
otherwise receive any shares of capital stock of the Company (including any
rights plan or agreement).

(c)    Sale of Securities. Based in part on the Purchaser’s representations in
Section 2.2, the offer and sale of the Shares is exempt from the registration
and prospectus delivery requirements of the Securities Act and the rules and
regulations promulgated thereunder. Without limiting the foregoing, neither the
Company nor, to the Knowledge of the Company, any other

 

5



--------------------------------------------------------------------------------

person authorized by the Company to act on its behalf, has engaged in a general
solicitation or general advertising (within the meaning of Regulation D of the
Securities Act) of investors with respect to offer or sales of the Shares and
neither the Company nor, to the Knowledge of the Company, any person acting on
its behalf, has made any offers or sales of any security or solicited any offers
to buy any security, under circumstances that would cause the offering or
issuance of the Shares under this Agreement to be integrated with prior
offerings by the Company for purposes of the Securities Act that would result in
Regulation D or any other applicable exemption from registration under the
Securities Act not being available, nor will the Company take any action or
steps that would cause the offering or issuance of the Shares under this
Agreement to be integrated with other offerings.

(d)    Company Shares. The Shares to be delivered to the Purchaser hereunder
have been duly authorized and, when delivered to and paid for by the Purchaser
pursuant to this Agreement, shall be validly issued, fully paid and
non-assessable and the issuance of the Shares will not be subject to any
pre-emptive rights. As of the Closing, the Company shall have the right,
authority and power to sell, assign and transfer the Shares to the Purchaser.
Upon delivery of such Shares to the Purchaser, the Purchaser shall acquire good,
valid and marketable title to the Shares, free and clear of all Liens other than
restrictions on transfer imposed by applicable securities Laws.

(e)    SEC Reports; Financial Statements.

(1)    The Company has filed with or furnished to the Securities and Exchange
Commission (the “SEC”) all forms, reports and documents (together with all
amendments thereof and supplements thereto) required to be filed by it pursuant
to the Securities Act or Exchange Act since January 1, 2017 (together with all
exhibits and schedules thereto and all information incorporated therein by
reference, the “SEC Reports”) on a timely basis. The SEC Reports (as of the date
filed with the SEC and, in the case of registration statements, prospectuses and
proxy statements, on the dates of effectiveness and the dates of mailing,
respectively, and, in the case of any SEC Reports amended or superseded by a
filing prior to the date hereof, then on the date of such amending or
superseding filing) (i) complied in all material respects with the applicable
requirements of the Securities Act or the Exchange Act, as the case may be, and
the applicable rules and regulations promulgated by the SEC thereunder and
(ii) did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

(2)    The consolidated financial statements of the Company included or
incorporated by reference in the SEC Reports, as of the date filed with the SEC
(and, in the case of registration statements, prospectuses and proxy statements,
on the dates of effectiveness and the dates of mailing, respectively, and, in
the case of any SEC Report amended or superseded by a filing prior to the date
hereof, then on the date of such amending or superseding filing), complied in
all material respects with applicable accounting requirements and with the
published rules and regulations of the SEC with respect thereto, were prepared
in accordance with generally accepted accounting principles in the United States
(“GAAP”) applied on a consistent basis during the periods indicated (except as
may be indicated in the notes thereto or, in the case of unaudited statements,
as permitted by

 

6



--------------------------------------------------------------------------------

Form 10-Q of the SEC), and fairly presented, in all material respects (subject,
in the case of the unaudited statements, to normal, recurring audit adjustments
not material in amount), the consolidated financial position of the Company and
its consolidated Subsidiaries as of the date of such financial statements and
the consolidated results of their operations and cash flows for each of the
periods then ended.

(3)    The internal control over financial reporting (as such term is defined in
Rule 13a-15(f) under the Exchange Act) of the Company were effective at
December 31, 2017, and since December 31, 2017 there have been no changes in
internal controls over financial reporting that have materially affected or are
reasonably likely to materially affect the Company’s internal control over
financial reporting. With respect to preparation of consolidated financial
statements of the Company, the Company is not aware of any material weakness in
its internal control over financial reporting.

(f)    Brokers and Finders. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
consummation of the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of the Company or its Affiliates.

(g)    Litigation. There are no actions pending or, to the Knowledge of the
Company, threatened in writing against the Company or any of its Affiliates or
any of their respective assets, properties or businesses that (i) challenges the
transactions contemplated by this Agreement or (ii) individually or in the
aggregate would reasonably be expected to have a Company Material Adverse
Effect.

(h)    Compliance with Laws. Neither the Company nor any of its Subsidiaries is,
or since January 1, 2017 has been, in violation of any applicable Law, except
where such violation would not, individually or in the aggregate, reasonably be
expected to have, or has not had, a Company Material Adverse Effect. To the
Knowledge of the Company as of the date of this Agreement, neither the Company
nor any of its Subsidiaries is being investigated with respect to any applicable
Law, except for such of the foregoing as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect.

(i)    Absence of Changes. Since December 31, 2017, there has not been any
Company Material Adverse Effect.

(j)    Listing and Maintenance Requirements. The Common Shares are registered
pursuant to Section 12(b) of the Exchange Act, and the Company has taken no
action designed to, or which to the Knowledge of the Company is reasonably
likely to, have the effect of, terminating the registration of the Common Shares
under the Exchange Act nor has the Company received as of the date of this
Agreement any notification that the SEC is contemplating terminating such
registration.

(k)    No Additional Representations. Except for the representations and
warranties made by the Company in this Section 2.1, none of the Company or any
of its Affiliates or representatives makes any other representation or warranty
of any kind or nature whatsoever, oral or written, express or implied, with
respect to itself, its Affiliates, their respective businesses, this Agreement
or the transactions contemplated by the Agreement.

 

7



--------------------------------------------------------------------------------

(l)    No Other Purchaser Representations or Warranties. Except for the
representations and warranties expressly set forth in Section 2.2 and in any
certificate or other document delivered in connection with this Agreement or the
Registration Rights Agreement, the Company hereby acknowledges that neither the
Purchaser nor any of its Affiliates, nor any other person, has made or is making
any other express or implied representation or warranty with respect to the
Purchaser.

2.2    Representations and Warranties of the Purchaser. The Purchaser hereby
represent and warrant to the Company, as of the date hereof and as of the date
hereof (except to the extent made only as of a specified date in which case as
of such date), that:

(a)    Incorporation and Authority.

(1)    The Purchaser is duly organized, validly existing and in good standing
under the Laws of its jurisdiction of organization. The Purchaser has all
requisite corporate or other applicable organizational power to enter into,
consummate the transactions contemplated by, and carry out its obligations under
this Agreement and the Registration Rights Agreement.

(2)    The execution and delivery by the Purchaser of this Agreement and the
Registration Rights Agreement and the consummation by the Purchaser of the
transactions contemplated by this Agreement and the Registration Rights
Agreement have been prior to the Closing duly authorized by all requisite
corporate or other similar organizational action on the part of the Company.
This Agreement and Registration Rights Agreement have been duly executed and
delivered by the Purchaser. Assuming due authorization, execution and delivery
by the other parties hereto, each of this Agreement and the Registration Rights
Agreement constitutes the legal, valid and binding obligation of the Purchaser,
enforceable against it in accordance with its terms, subject in each case to the
effect of any applicable bankruptcy, reorganization, insolvency, moratorium or
similar Laws now or hereafter in effect relating to or affecting creditors’
rights and remedies generally and subject, as to enforceability, to the effect
of general equitable principles (regardless of whether enforcement is sought in
a proceeding in equity or at law).

(3)    Neither the execution and delivery by the Purchaser of this Agreement or
the Registration Rights Agreement, nor the consummation of the transactions
contemplated hereby or thereby, nor compliance by the Purchaser with any of the
provisions hereof or thereof will (a) violate or conflict with the
organizational documents of the Purchaser, (b) conflict with or violate any Law
applicable to the Company or by which any of its properties or assets is bound
or subject or (c) result in any breach of, or constitute a default (or event
which, with the giving of notice or lapse of time or both, would constitute a
default) under, or give to any person any rights of termination, acceleration or
cancellation of or result in the creation of any Lien on any of the assets or
properties of the Purchaser, any material contract to which the Purchaser is a
party or by which any of its respective properties or assets is bound or
subject, except, in the case of clauses (b) and (c), for any such conflicts,
violations, breaches, defaults, terminations, accelerations, cancellations or
creations as, individually or in the aggregate, would not reasonably be expected
to materially impair or delay the Purchaser’s ability to perform or comply with
its obligations under this Agreement and the Registration Rights Agreement or to
consummate the transactions contemplated hereby or thereby.

 

8



--------------------------------------------------------------------------------

(4)    Other than under the securities or blue sky laws of the applicable
states, no notice to, registration, declaration or filing with, exemption or
review by, or authorization, order, consent or approval of, any Governmental
Entity, nor expiration or termination of any statutory waiting period, is
necessary for the execution, delivery and performance by the Company of this
Agreement or the Registration Rights Agreement or the consummation by the
Purchaser of the transactions contemplated by this Agreement or the Registration
Rights Agreement.

(b)    Purchase for Investment. The Purchaser acknowledges that the Shares have
not been registered under the Securities Act or under any state securities laws.
The Purchaser (1) acknowledges that it is acquiring the Shares pursuant to an
exemption from registration under the Securities Act solely for investment with
no present intention to distribute any of the Shares to any person in violation
of applicable securities laws, (2) will not sell or otherwise dispose of any of
the Shares, except in compliance with the registration requirements or exemption
provisions of the Securities Act, any other applicable securities laws, (3) has
such knowledge and experience in financial and business matters and in
investments of this type that it is capable of evaluating the merits and risks
of its investment in the Shares and of making an informed investment decision,
(4) is an “accredited investor” (as that term is defined by Rule 501 of the
Securities Act), (5) is a “qualified institutional buyer” (as that term is
defined in Rule 144A of the Securities Act), and (6) (A) has been furnished with
or has had full access to all the information that it considers necessary or
appropriate to make an informed investment decision with respect to the Shares,
(B) has had an opportunity to discuss with management of the Company the
intended business and financial affairs of the Company and to obtain information
(to the extent the Company possessed such information or could acquire it
without unreasonable effort or expense) necessary to verify any information
furnished to it or to which it had access and (C) can bear the economic risk of
(x) an investment in the Shares indefinitely and (y) a total loss in respect of
such investment. The Purchaser has such knowledge and experience in business and
financial matters so as to enable it to understand and evaluate the risks of and
form an investment decision with respect to, its investment in the Shares and to
protect its own interest in connection with such investment.

(c)    Financial Capability. The Purchaser at the Closing will have available
funds necessary to consummate the Closing on the terms and conditions
contemplated by this Agreement. The Purchaser is not aware of any reason why the
funds sufficient to fulfill its obligations under Article I will not be
available on the date hereof.

(d)    Brokers and Finders. Neither the Purchaser nor its Affiliates or any of
their respective officers, directors, employees or agents has employed any
broker or finder for which the Company will incur any liability for any
financial advisory fees, brokerage fees, commissions or finder’s fees.

(e)    No Additional Representations. Except for the representations and
warranties made by the Purchaser in this Section 2.2, none of the Purchaser or
any of its Affiliates or representatives makes any other representation or
warranty of any kind or nature whatsoever, oral or written, express or implied,
with respect to itself, its Affiliates, their respective businesses, this
Agreement or the transactions contemplated by the Agreement.

 

9



--------------------------------------------------------------------------------

(f)    No Other Company Representations or Warranties. Except for the
representations and warranties expressly set forth in Section 2.1 and in any
certificate or other document delivered in connection with this Agreement or the
Registration Rights Agreement, the Purchaser hereby acknowledges that neither
the Company nor any of its Affiliates, nor any other person, has made or is
making any other express or implied representation or warranty with respect to
the Company.

ARTICLE III

COVENANTS

3.1    Confidentiality. The Confidentiality Agreement, dated as of October 19,
2018 (the “Confidentiality Agreement”), by and between the Company and the
Purchaser shall remain in full force and effect.

3.2    Listing. The Company shall promptly apply and use its reasonable efforts
to cause the Shares to be approved for listing on the New York Stock Exchange,
subject to official notice of issuance, following the Closing Date.

3.3    Efforts. Subject to the other terms and conditions of this Agreement,
each of the parties hereto shall use its respective reasonable best efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable under this Agreement and applicable Law
to, as promptly as reasonably practicable following the date of this Agreement,
consummate the Closing. In furtherance of the foregoing, each of the parties
agrees to make, as promptly as reasonably practicable following the date of this
Agreement and in any event within 20 Business Days of the date hereof, the
appropriate filings and notifications required by the HSR Act and to supply as
promptly as practicable any additional information and documentary material that
may be reasonably requested under such requirements. Notwithstanding the
foregoing or anything else in this Agreement to the contrary, the Purchaser and
its Affiliates shall not be required to (i) propose, offer, commit, agree, or
consent to (A) sell, divest, lease, license, transfer, hold separate, or
otherwise dispose of any assets, businesses, products or product lines,
(B) terminate, amend, or modify any existing relationships, ventures,
contractual rights or liabilities, or (C) take or agree to take any action that
after the Closing would limit the freedom of the Purchaser or any of its
Affiliates with respect to, or its ability to retain, one or more of its or its
Affiliates’ businesses, product lines, or assets, (ii) contest, defend, or
resist any lawsuit or proceeding brought or threatened to be brought challenging
or seeking to enjoin, restrain, prohibit, or otherwise make illegal any of the
transactions contemplated by this Agreement, or (iii) appeal or seek to have
vacated, lifted, reversed, or overturned any order, whether temporary,
preliminary, or permanent, that enjoins, restrains, prohibits, or otherwise
makes illegal any of the transactions contemplated by this Agreement.

 

10



--------------------------------------------------------------------------------

3.4    Legend. The Purchaser agrees that all certificates or other instruments
(including book-entry notations) representing the Shares subject to this
Agreement will bear a legend substantially to the following effect:

THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY STATE, AND MAY NOT BE
SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AND UNDER THE SECURITIES
LAWS OF ANY APPLICABLE STATE OR AN OPINION OF COUNSEL SATISFACTORY TO THE
CORPORATION TO THE EFFECT THAT SUCH REGISTRATIONS ARE NOT REQUIRED. THE
PURCHASER ACKNOWLEDGES THAT THE SHARES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OR UNDER ANY STATE SECURITIES LAWS AND AGREES THAT IT WILL NOT
SELL OR OTHERWISE DISPOSE OF ANY OF THE SHARES, EXCEPT IN COMPLIANCE WITH THE
REGISTRATION REQUIREMENTS OR EXEMPTION PROVISIONS OF THE SECURITIES ACT, ANY
OTHER APPLICABLE SECURITIES LAWS.

ARTICLE IV

INDEMNITY

4.1    Indemnification by the Company. From and after the Closing, the Company
agrees to indemnify the Purchaser and its Affiliates and its officers,
directors, managers, employees and agents (collectively, “Purchaser Related
Parties”) from, and hold each of them harmless against, any and all losses,
damages, actions, suits, proceedings (including any investigations, litigation
or inquiries), demands and causes of action (“Losses”), and, in connection
therewith, and promptly upon demand, pay or reimburse each of them for all
reasonable and documented out-of-pocket costs, losses, liabilities, damages or
expenses of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel and all other reasonable and documented out-of-pocket
expenses incurred in connection with investigating, defending or preparing to
defend any such matter that may be incurred by them or asserted against or
involve any of them), whether or not involving a Third Party Claim, incurred by
or asserted against such Purchaser Related Parties, as a result of or arising
out of (i) the failure of the representations or warranties made by the Company
contained in Section 2.1 or in any certificate delivered pursuant hereto to be
true and correct, (ii) the breach of any of the covenants of the Company
contained herein or (iii) the transactions contemplated hereby; provided that in
the case of the immediately preceding clause (i), such claim for indemnification
relating to a breach of any representation or warranty is made prior to the
expiration of such representation or warranty as set forth in Section 4.5;
provided, further that for purposes of determining when an indemnification claim
has been made, the date upon which a Purchaser Related Party shall have given
written notice (stating in reasonable detail the basis of the claim for
indemnification) to the Company shall constitute the date upon which such claim
has been made; provided, further, that clause (iii) shall only relate to Third
Party Claims.

4.2    Indemnification by the Purchaser. From and after the Closing, the
Purchaser agrees to indemnify the Company and its officers, directors, managers,
employees, and agents (collectively, “Company Related Parties”) from, and hold
each of them harmless against, any and all Losses, and, in connection therewith,
and promptly upon demand, pay or reimburse each of them for all reasonable and
documented out-of-pocket costs, losses, liabilities, damages or

 

11



--------------------------------------------------------------------------------

expenses of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel and all other reasonable and documented out-of-pocket
expenses incurred in connection with investigating, defending or preparing to
defend any such matter that may be incurred by them or asserted against or
involve any of them), whether or not involving a Third Party Claim, incurred by
or asserted against such Company Related Parties as a result of or arising out
of (i) the failure of any of the representations or warranties made by the
Purchaser contained in Section 2.2 to be true and correct or (ii) the breach of
any of the covenants of the Purchaser contained herein; provided that in the
case of the immediately preceding clause (i), such claim for indemnification
relating to a breach of any representation or warranty is made prior to the
expiration of such representation or warranty as set forth in Section 4.5;
provided, further that for purposes of determining when an indemnification claim
has been made, the date upon which a Company Related Party shall have given
written notice (stating in reasonable detail the basis of the claim for
indemnification) to the Purchaser shall constitute the date upon which such
claim has been made.

4.3    Indemnification Procedure.

(a)    A claim for indemnification for any matter not involving a Third Party
Claim may be asserted by written notice to the party from whom indemnification
is sought; provided, however, that failure to so notify the indemnifying party
shall not preclude the indemnified party from any indemnification that it may
claim in accordance with this Article IV unless and to the extent the
Indemnifying Party is materially prejudiced by such failure, except as otherwise
provided in Sections 4.1 and 4.2.

(b)    Promptly after any Company Related Party or Purchaser Related Party
(hereinafter, the “Indemnified Party”) has received notice of any indemnifiable
claim hereunder, or the commencement of any action, suit or proceeding by a
third person, which the Indemnified Party believes in good faith is an
indemnifiable claim under this Agreement (each, a “Third Party Claim”), the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such Third Party Claim but failure or delay to so notify the
Indemnifying Party will not relieve the Indemnifying Party from any liability it
may have to such Indemnified Party hereunder except to the extent that the
Indemnifying Party is materially prejudiced by such failure or delay. Such
notice shall state the nature and the basis of such Third Party Claim to the
extent then known. The Indemnifying Party shall have the right to assume and
control the defense of, and settle, at its own expense and by its own counsel,
any such matter as long as the Indemnifying Party pursues the same diligently
and in good faith. If the Indemnifying Party undertakes to assume and control
the defense or settle such Third Party Claim, it shall promptly, and in no event
later than ten (10) business days after notice of such claim, notify the
Indemnified Party of its intention to do so, and the Indemnified Party shall
cooperate with the Indemnifying Party and its counsel in all reasonable respects
in the defense thereof and/or the settlement thereof. Such cooperation shall
include, but shall not be limited to, furnishing the Indemnifying Party with any
books, records and other information reasonably requested by the Indemnifying
Party and in the Indemnified Party’s possession or control. Such cooperation of
the Indemnified Party shall be at the cost of the Indemnifying Party. After the
Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be

 

12



--------------------------------------------------------------------------------

entitled (i) at its own expense, to participate in the defense of such asserted
liability and any negotiations of the settlement thereof and (ii) if (A) the
Indemnifying Party has, within fifteen (15) business days of when the
Indemnified Party provides written notice of a Third Party Claim, failed to
(y) assume the defense or settlement of such Third Party Claim and (z) notify
the Indemnified Party of such assumption, or (B) the defendants in any such
action include both the Indemnified Party and the Indemnifying Party and counsel
to the Indemnified Party shall have concluded that there may be reasonable
defenses available to the Indemnified Party that are different from or in
addition to those available to the Indemnifying Party or if the interests of the
Indemnified Party reasonably may be deemed to conflict with the interests of the
Indemnifying Party, then, in each case, the Indemnified Party shall have the
right to select one (1) separate counsel and, upon prompt notice to the
Indemnifying Party, to assume such settlement or legal defense and otherwise to
participate in the defense of such action, with the expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the Indemnifying Party as incurred. Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not settle any
indemnified claim without the consent of the Indemnified Party, unless the
settlement thereof imposes no liability or obligation on, and includes a
complete release from liability of, and does not contain any admission of
wrongdoing by, the Indemnified Party.

4.4    Tax Matters. All indemnification payments under this Article IV shall be
treated as adjustments to the Purchase Price for tax purposes, except as
otherwise required by applicable Law.

4.5    Survival. The representations and warranties of the parties contained in
this Agreement shall survive for twelve (12) months following the Closing. All
of the covenants or other agreements of the parties contained in this Agreement
shall survive until fully performed or fulfilled, unless and to the extent that
non-compliance with such covenants or agreements is waived in writing by the
party entitled to such performance.

4.6    Limitation on Damages. Notwithstanding any other provision of this
Agreement, except in the case of fraud, no party hereto shall have any liability
to the other party in excess of the Purchase Price, and neither party shall be
liable for any exemplary or punitive damages or any other damages to the extent
not reasonably foreseeable arising out of or in connection with this Agreement
or the transactions contemplated hereby (in each case, unless any such damages
are awarded pursuant to a Third Party Claim).

ARTICLE V

MISCELLANEOUS

5.1    Expenses. Each of the parties will bear and pay all costs and expenses
incurred by it or on its behalf in connection with the transactions contemplated
pursuant to this Agreement; provided that the Company shall, upon the Closing of
the transaction contemplated hereby, or thereafter, reimburse the Purchaser for
its reasonable and documented out-of-pocket third-party costs and expenses
incurred in connection with due diligence, the negotiation and preparation of
this Agreement and the Registration Rights Agreement and undertaking of the
transactions contemplated pursuant to this Agreement and the Registration Rights
Agreement, including any such costs and expenses incurred after the Closing
(including fees and expenses of attorneys and

 

13



--------------------------------------------------------------------------------

accounting and financial advisers in connection with the transactions
contemplated pursuant to this Agreement); provided that the maximum amount of
such reimbursable costs and expenses shall not exceed $100,000 in the aggregate.
In addition, the Company and the Purchaser shall each be responsible for fifty
percent (50%) of any fees and expenses (including filing fees and fees and
expenses of counsel) incurred in connection with making the filings and
notifications required by the HSR Act, provided that, once the Company has borne
$70,000 of such fees, the Purchaser shall be responsible for one hundred percent
(100%) of any such fees in excess of such amount.

5.2    Amendment; Waiver. No amendment or waiver of any provision of this
Agreement will be effective with respect to any party unless made in writing and
signed by an officer or a duly authorized representative of such party. No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. No waiver of any party to this Agreement
will be effective unless it is in a writing signed by a duly authorized officer
of the waiving party that makes express reference to the provision or provisions
subject to such waiver. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.

5.3    Counterparts; Electronic Transmission. For the convenience of the parties
hereto, this Agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed signature
pages to this Agreement may be delivered by facsimile or other means of
electronic transmission and such facsimiles or other means of electronic
transmission will be deemed as sufficient as if actual signature pages had been
delivered.

5.4    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York. The parties hereby
irrevocably and unconditionally consent to submit to the exclusive jurisdiction
of the state and federal courts located in the Borough of Manhattan for any
actions, suits or proceedings arising out of or relating to this Agreement and
the transactions contemplated hereby. The parties hereby irrevocably and
unconditionally consent to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such action, suit or proceeding
and irrevocably waive, to the fullest extent permitted by law, any objection
that they may now or hereafter have to the laying of the venue of any such
action, suit or proceeding in any such court or that any such action, suit or
proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such action, suit or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 5.6 shall be deemed
effective service of process on such party.

5.5    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

5.6    Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the

 

14



--------------------------------------------------------------------------------

date of delivery if delivered personally or by telecopy or facsimile, upon
confirmation of receipt, (b) on the first business day following the date of
dispatch if delivered by a recognized next-day courier service, or (c) on the
third business day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid. All notices hereunder
shall be delivered as set forth below, or pursuant to such other instructions as
may be designated in writing by the party to receive such notice.

If to Purchaser:

State Farm Mutual Automobile Insurance Company

Three State Farm Plaza South, K-3

Bloomington, IL 61710

Attention: Michael Remmes

E-mail: michael.remmes.c5xt@statefarm.com

Facsimile: 309-994-0035

with copies to:

State Farm Mutual Automobile Insurance Company

One State Farm Plaza, A-3

Bloomington, IL 61710

Attention: Mark Cavanaugh

E-mail: mark.cavanaugh.lnms@statefarm.com

Facsimile: 309-766-5594

Mayer Brown LLP

71 South Wacker Drive

Chicago, Illinois 60606

Attention: Edward S. Best

E-mail: ebest@mayerbrown.com

Facsimile: 312-706-8106

If to the Company:

RenaissanceRe Holdings Ltd.

12 Crow Lane

Pembroke HM19, Bermuda

Attention: General Counsel

E-mail: shw@renre.com

Facsimile: 441-292-9453

 

15



--------------------------------------------------------------------------------

with a copy to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

  Attention:

Steven J. Gartner

      

Sean M. Ewen

  E-mail:

sgartner@willkie.com

      

sewen@willkie.com

  Facsimile:

212-728-9867

5.7    Entire Agreement. This Agreement (including the Schedules hereto and the
documents and instruments referred to in this Agreement), together with the
Confidentiality Agreement, constitutes the entire agreement among the parties
and supersedes all other prior agreements and understandings, both written and
oral, between the parties with respect to the subject matter hereof and
transactions contemplated hereby.

5.8    Assignment. Neither this Agreement, nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto (whether by
operation of Law or otherwise) without the prior written consent of the other
party; provided that the Purchaser may assign to one or more of its wholly owned
subsidiaries all or a portion of its rights under this Agreement.

5.9    Interpretation; Other Definitions. Wherever required by the context of
this Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time. All article, section, paragraph or clause references not
attributed to a particular document shall be references to such parts of this
Agreement, and all exhibit, annex, letter and schedule references not attributed
to a particular document shall be references to such exhibits, annexes, letters
and schedules to this Agreement. In addition, the following terms are ascribed
the following meanings:

(a)    the word “or” is not exclusive;

(b)    the words “including,” “includes,” “included” and “include” are deemed to
be followed by the words “without limitation”;

(c)    the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision;

(d)    the term “business day” means any day except Saturday, Sunday and any day
which shall be a legal holiday or a day on which banking institutions in the
State of New York generally are authorized or required by law or other
governmental action to close; and

(e)    the term “person” has the meaning given to it in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

(f)    “Affiliate” means, with respect to any specified person, any other person
that, at the time of determination, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with such
specified person.

 

16



--------------------------------------------------------------------------------

(g)    “Company Material Adverse Effect” means any change, effect, event,
occurrence, condition, state of facts or development that, either alone or in
combination, has had, or would be reasonably expected to have, (a) a materially
adverse effect on the business, operations, assets, liabilities or condition
(financial or otherwise) or results of operations of the Company, taken as a
whole; provided, however, that none of the following shall constitute or be
deemed to contribute to a Company Material Adverse Effect, or shall otherwise be
taken into account in determining whether a Company Material Adverse Effect has
occurred or would be reasonably likely to occur: any adverse effect arising out
of, resulting from or attributable to (i) the global economy generally or
capital or financial markets generally, including changes in interest or
exchange rates, (ii) political conditions generally, (iii) conditions generally
affecting the insurance industry in which the business of the Company and its
subsidiaries participates, (iv) any hostilities, act of war, sabotage, terrorism
or military actions, or any escalation or worsening of any such hostilities, act
of war, sabotage, terrorism or military actions, (v) any changes in applicable
Law, U.S. generally accepted accounting principles or the enforcement or
interpretation thereof, (vi) actions required to be taken or omitted pursuant to
this Agreement, (vii) the failure of the Company to meet or achieve the results
set forth in any internal budget, plan, projection or forecast; provided that
this clause (vii) will not prevent a determination that any change, effect or
other cause underlying such failure to meet budgets, plans, projections or
forecasts has resulted in or contributed to a Company Material Adverse Effect;
provided that the matters described in clauses (i) - (iv) shall be included and
taken into account in the term “Company Material Adverse Effect” to the extent
any such matter has a disproportionate adverse impact on the business,
operations, assets, liabilities or condition (financial or otherwise) or results
of operations of the Company and its subsidiaries, taken as a whole, relative to
the other participants in the industries in which they operate; and (b) a
material impairment on or material delay in the ability of the Company to
perform its material obligations under this Agreement or the Registration Rights
Agreement or to consummate the transactions contemplated by this Agreement.

(h)    “Effect” means any change, event, effect, development or circumstance.

(i)    “Governmental Entity” means any court, administrative or regulatory
agency or commission or other governmental or arbitral body or authority or
instrumentality, including any state-controlled or owned corporation or
enterprise, in each case whether federal, state, local or foreign, and any
applicable industry self-regulatory organization.

(j)    “HSR Act” means the United States Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, and the rules and regulations promulgated
thereunder.

(k)    “Knowledge of the Company” means the actual knowledge after reasonable
inquiry of one or more of Kevin J. O’Donnell, Ian D. Branagan, Ross A. Curtis,
Aditya K. Dutt, James C. Fraser, Robert Qutub, Stephen H. Weinstein and Helen L.
James.

(l)    “Law” means any federal, state, local or foreign law, statute or
ordinance, or any rule, code, treaty, constitution, regulation, judgment, order,
writ, injunction, ruling, decree, administrative interpretation or agency
requirement of any Governmental Entity.

(m)    “Lien” means any mortgage, deed of trust, pledge, hypothecation, security
interest, encumbrance, claim, escheat, encroachment, lien, charge of any kind,
option, easement, purchase right, right of first refusal, right of pre-emption,
conditional sale agreement, covenant, condition or other similar restriction
(including restrictions on transfer) or any agreement to create any of the
foregoing.

 

17



--------------------------------------------------------------------------------

(n)     “Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the date hereof, the form of which is set forth as
Schedule A.

5.10    Captions. The article, section, paragraph and clause captions herein are
for convenience of reference only, do not constitute part of this Agreement and
will not be deemed to limit or otherwise affect any of the provisions hereof.

5.11    Severability. If any provision of this Agreement or the application
thereof to any person (including the officers and directors of the parties
hereto) or circumstance is determined by a court of competent jurisdiction to be
invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to persons or circumstances other than those as to
which it has been held invalid or unenforceable, will remain in full force and
effect and shall in no way be affected, impaired or invalidated thereby, so long
as the economic or legal substance of the transactions contemplated hereby is
not affected in any manner materially adverse to any party. Upon such
determination, the parties shall negotiate in good faith in an effort to agree
upon a suitable and equitable substitute provision to effect the original intent
of the parties.

5.12    No Third Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person other than the
parties hereto (and their permitted assigns), any benefit, right or remedies
other than the Indemnified Parties pursuant to Article IV.

5.13    Public Announcements. Subject to each party’s disclosure obligations
imposed by law or regulation or the rules of any stock exchange upon which its
securities are listed, each of the parties hereto will cooperate with each other
in the development and distribution of all news releases and other public
information disclosures with respect to this Agreement and any of the
transactions contemplated by this Agreement, and neither the Company nor the
Purchaser will make any such news release or public disclosure without first
consulting with the other, and, in each case, also receiving the other’s consent
(which shall not be unreasonably withheld or delayed) and each party shall
coordinate with the party whose consent is required with respect to any such
news release or public disclosure.

5.14    Specific Performance. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that, without the necessity of posting bond or other
undertaking, the parties shall be entitled to specific performance of the terms
hereof, this being in addition to any other remedies to which they are entitled
at law or equity, and in the event that any action or suit is brought in equity
to enforce the provisions of this Agreement, and no party will allege, and each
party hereby waives, the defense or counterclaim that there is an adequate
remedy at law.

5.15    Termination. Prior to the Closing, this Agreement may only be
terminated:

(a)    by mutual written agreement of the Company and the Purchaser; or

 

18



--------------------------------------------------------------------------------

(b)    by the Company or the Purchaser, upon written notice to the other party,
if the Closing has not occurred by January 31, 2019; provided, however that the
right to terminate this Agreement pursuant to this Section 5.15(b) shall not be
available to any party whose failure to fulfill any obligations under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of the Closing to occur on or prior to such date.

5.16    Effects of Termination. In the event of any termination of this
Agreement in accordance with Section 5.15, neither party (or any of its
Affiliates) shall have any liability or obligation to the other (or any of its
Affiliates) under or in respect of this Agreement, except to the extent of
(A) any liability arising from any breach by such party of its obligations of
this Agreement arising prior to such termination and (B) any fraud or
intentional or willful breach of this Agreement. In the event of any such
termination, this Agreement shall become void and have no effect, and the
transactions contemplated hereby shall be abandoned without further action by
the parties hereto, in each case, except (x) as set forth in the preceding
sentence and (y) that the provisions of Sections 3.1 (Confidentiality), 5.2 to
5.14 (Amendment; Waiver; Counterparts; Electronic Transmission; Governing Law;
Waiver of Jury Trial; Notices; Entire Agreement; Assignment; Interpretation;
Other Definitions; Captions; Severability; No Third Party Beneficiaries; Public
Announcements; and Specific Performance) and Section 5.17 (Non-Recourse) shall
survive the termination of this Agreement.

5.17    Non-Recourse. This Agreement may only be enforced against, and any
claims or causes of action that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
may only be made against the entities that are expressly identified as parties
hereto, including entities that become parties hereto after the date hereof,
including permitted assignees and successors, or that agree in writing for the
benefit of the Company to be bound by the terms of this Agreement applicable to
the Purchaser, and no former, current or future equityholders, controlling
persons, directors, officers, employees, agents or Affiliates of any party
hereto or any former, current or future equityholder, controlling person,
director, officer, employee, general or limited partner, member, manager,
advisor, agent or Affiliate of any of the foregoing (each, a “Non-Recourse
Party”) shall have any liability for any obligations or liabilities of the
parties to this Agreement or for any claim (whether in tort, contract or
otherwise) based on, in respect of, or by reason of, the transactions
contemplated hereby or in respect of any representations made or alleged to be
made in connection herewith. Without limiting the rights of any party against
the other parties hereto, in no event shall any party or any of its Affiliates
seek to enforce this Agreement against, make any claims for breach of this
Agreement against, or seek to recover monetary damages from, any Non-Recourse
Party.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.

 

RENAISSANCERE HOLDINGS LTD. By:   /s/ Kevin O’Donnell   Name: Kevin O’Donnell  
Title:   Chief Executive Officer and President

[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.

 

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY By:   /s/ Paul J. Smith   Paul J.
Smith   Executive Vice President – Property and Casualty

 

By:   /s/ Jon C. Farney   Jon C. Farney   Senior Vice President, Treasurer and
Chief Financial Officer

[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

Registration Rights Agreement

[See Attached]



--------------------------------------------------------------------------------

Exhibit A

Form Of Opinion Of Conyers Dill & Pearman

 

  •  

The Company is duly incorporated and existing under the laws of Bermuda in good
standing (meaning solely that it has not failed to make any filing with any
Bermuda governmental authority or to pay any Bermuda government fee or tax which
would make it liable to be struck off the Register of Companies and thereby
cease to exist under the laws of Bermuda). The Company possesses the capacity to
sue and be sued in its own name under the laws of Bermuda.

 

  •  

The issuance of Shares to be delivered to the Purchaser under Section 1.2 of the
Agreement has been duly authorized by all necessary corporate action on the part
of the Company and, when issued and paid for in accordance with this Agreement,
the Shares will be validly issued, fully paid and non-assessable (meaning that
no further sums are required to be paid by the holders thereof in connection
with the issue thereof).

 

  •  

No order, consent, approval, license, authorization or validation of or
exemption by any government of public body or authority of Bermuda or any
sub-division thereof is required to authorize or is required in connection with
the issuance, sale and delivery of the Shares to be delivered to the Purchaser
under Section 1.2 of the Agreement.

 

  •  

The Company has the necessary corporate power and authority to enter into and
perform its obligations under the Agreement and the Registration Rights
Agreement. The execution and delivery of the Agreement and the Registration
Rights Agreement by the Company and the performance by the Company of its
obligations thereunder will not violate the memorandum of association or bye
laws of the Company nor any applicable law, regulation, order or decree in
Bermuda.

 

  •  

The choice of the law of the State of New York as the governing law of the
Agreement and the Registration Rights Agreement is a valid choice of law and
would be recognised and given effect to in any action brought before a court of
competent jurisdiction in Bermuda, except for those laws (i) which such court
considers to be procedural in nature; (ii) which are revenue or penal laws or
(iii) the application of which would be inconsistent with public policy, as such
term is interpreted under the laws of Bermuda. The submission in the Agreement
and the Registration Rights Agreement to the jurisdiction of the state and
federal courts in the Borough of Manhattan is valid and binding upon the
Company.

 

  •  

The courts of Bermuda would recognise as a valid judgment, a final and
conclusive judgment in personam obtained in the state and federal courts in the
Borough of Manhattan against the Company based upon the Agreement and the
Registration Rights Agreement under which a sum of money is payable (other than
a sum of money payable in respect of multiple damages, taxes or other charges of
a like nature or in respect of a fine or other penalty) and would give a
judgment based thereon provided that (a) such courts had proper jurisdiction
over the parties subject to such judgment; (b) such courts did not contravene
the rules of natural justice of Bermuda; (c) such judgment was not obtained by
fraud; (d) the enforcement of the judgment would not be contrary to the public
policy of Bermuda; (e) no new admissible evidence relevant to the action is
submitted prior to the rendering of the judgment by the courts of Bermuda; and
(f) there is due compliance with the correct procedures under the laws of
Bermuda.



--------------------------------------------------------------------------------

Exhibit B

Form Of Opinion Of Willkie Farr & Gallagher LLP

 

  •  

It is not necessary to register the Shares under the Securities Act in
connection with the issuance, sale and delivery of the Shares to be delivered to
the Purchaser under Section 1.2 of the Agreement.

 

  •  

Each of this Agreement and the Registration Rights Agreement, to the extent that
execution and delivery thereof are governed by New York law, has been duly
executed and delivered and constitutes a valid and legally binding agreement of
the Company, enforceable against the Company in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or other similar laws relating to or affecting the enforcement of
creditors’ rights generally and by general principles of equity.